Citation Nr: 0430062	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  00-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This matter was previously before the Board in February 2003 
and May 2003 at which time it was remanded for additional 
development.  The requested development having been 
completed, the case is returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  There is no credible supporting evidence of an in-service 
stressor.

3.  The medical evidence does not establish a causal 
relationship between the veteran's current psychiatric 
disabilities (other than PTSD) and his military service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for an 
acquired psychiatric disorder, including PTSD.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in February 2001 and July 2003.  
The veteran was told of the requirements to establish a 
successful claim, advised of his and VA's respective duties, 
and asked to submit information and/or evidence in his 
possession pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letters were sent after the initial 
November 1999 rating decision, any defect with respect to its 
timing was harmless error because the additional information 
and evidence obtained pursuant to the content-complying 
notice was considered by the RO in the subsequent August 2004 
Supplemental Statement of the Case (SSOC).  This provides a 
sound basis for concluding that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice.  See 38 U.S.C.A § 7261; Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded  several VA 
medical examinations, most recently in July 2004.  
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 
4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 
(1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The veteran's service records indicate that he successfully 
completed basic training and AIT.  He received a permanent 
unit assignment in January 1976.  Beginning in February 1976, 
the records indicate that he was counseled for poor attitude, 
unwillingness to apply himself, being late for work, sitting 
at his desk and not working, and leaving his place of duty 
without the consent of his supervisor.  It was reported that 
the veteran had informed his supervisor that he wanted out of 
the military and would do almost anything to get out.  In 
early March 1976, the veteran was reduced in rank for these 
offenses.  A psychiatric evaluation of late March 1976 found 
no psychiatric disease or evidence of a character or behavior 
disorder.  The veteran denied depression or nervous trouble 
of any sort.  However, due to the veteran's minimal 
motivation for military service and the improbability that 
the veteran would make a satisfactory adjustment to the 
military, the examiner recommended that he be separated.  The 
veteran was given a general discharge in April 1976.  

A hospital discharge record from the Louisville Baptist 
Hospital dated in March 1979 shows that the veteran was 
treated for depressive neurosis.  On admission, he reported 
that his problems began when he got separated from his wife.  
The recommended course upon discharge was to continue on 
antidepressant medication and to continue to receive marital 
therapy and individual psychotherapy.

A VA psychiatric examination report dated in January 1995 
shows that the veteran provided history that he had been 
threatened with a meat cleaver during basic training, and 
that this eventually caused him many problems and led to his 
discharge.  He was reported to have related that when he was 
discharged from service, service personnel wanted him to seek 
treatment from a psychiatrist, but that he did not do this.  
Following mental status examination, a psychiatric diagnosis 
of anxiety disorder, not otherwise specified, was rendered.  
It was felt by the examiner that the appellant had 
significant problems with anxiety, but that the classic 
criteria for a generalized anxiety disorder had not been met 
at that time.  The examiner recommended obtaining records 
from Baptist East Hospital.  It was noted he had not reviewed 
any prior military records or the results of any prior 
compensation and pension examinations and that these should 
be carefully reviewed. 

A private medical record from N. S. Chaudhri, M.D. dated in 
January 1997 shows that the veteran was said to be receiving 
treatment for depression at the Highlands Baptist Hospital 
from January 1979 to March 1979.

Private hospital treatment records dated from January 2000 to 
April 2000 show that the veteran underwent counseling 
sessions for symptoms associated with his asserted 
psychiatric disorders.  He described the asserted traumatic 
incident during service whereby a meat cleaver was held over 
his head as he was directed to light a stove.

A private medical record from Winona Memorial Hospital dated 
in October 2000 shows that the veteran was diagnosed with 
PTSD, with secondary episodic major depression.  He described 
the in-service incident with the meat cleaver.  The examiner 
noted that there was a diagnostic question of whether the 
veteran had been demonstrating a long-term adaptive response 
to trauma, or was schizoid.  If the latter were the case, it 
could be assumed that such a personality structure predated 
the trauma, and was then severely exacerbated by a traumatic 
event.  Additional psychological testing was thought to be 
necessary.

In October 2000, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that during basic training, another person held a meat 
cleaver over his head demanding him to light a stove.  He 
indicated that he did not know how to light the stove, thus 
causing him great trauma resulting in his current disability.  
He reported experiencing nightmares and flashbacks of the 
incident.

Private outpatient treatment records from Winona Hospital 
dated from January 2000 to February 2003 show that the 
veteran was treated intermittently for symptoms associated 
with depression and PTSD.

Upon VA psychiatric examination in March 2004, the examiner 
reviewed the claims folder.  The veteran reported a depressed 
mood and anxiety which had their onset during his period of 
active service wherein he was traumatized by a fellow 
serviceman wielding a meat cleaver.  The diagnostic 
impression was history of PTSD and dysthymia.  The examiner 
noted that the veteran had related most of his symptoms to 
the in-service incident.  He added that although the 
described incident may not be very hard to some, perception 
and sensitivity to the incident could vary among different 
people.  He added that it was important to clarify the 
underlying personality and other organic cause before 
approaching to the final diagnosis of PTSD.  Additional 
treatment and testing was recommended.

VA psychological evaluation conducted in May 2004 showed a 
diagnosis of dementia, not otherwise specified; malingering; 
and rule out psychotic disorder, not otherwise specified.

In July 2004, after reviewing the psychological testing, the 
examiner who examined the veteran in March 1994 concluded 
that it was very difficult to exclude the diagnosis of PTSD 
because the veteran witnessed injury, although this trauma 
did not seem to be significant enough to cause full-blown 
symptoms, he did meet other criteria for PTSD.  Other 
diagnosis also to be considered during differential diagnosis 
was depression, not otherwise specified, adjustment disorder 
with mixed mood and malingering.  The examiner summarized 
that the veteran met the criteria for PTSD, but other 
diagnosis may need to be considered.

The veteran was thereafter examined by a different VA 
examiner in July 2004.  The examiner reviewed the claims 
folder, including the psychological testing results.  The 
veteran reported the in-service incident while in basic 
training wherein a cook held a meat cleaver over his head.  
He stated that he never saw that cook again following the 
described incident and that he was given an Article 15 for 
disobeying orders and his rank was cut.  The diagnosis was 
rule out malingering.  The examiner added that the veteran 
had mild impairment secondary to mixed personality disorder.  
Traits of schizoid and antisocial personality and behavior 
changes were not consistent with being a victim of personal 
assault.  He did not meet the DSM IV criteria for PTSD.  He 
did meet the criteria for mixed personality disorder with 
schizoid and antisocial personality traits.  His malingering 
could also not be ruled out.  The examiner concluded that it 
was at least as likely as not that the veteran's mixed 
personality disorder with antisocial and schizoid personality 
traits had its onset during active service.

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are not 
"recognized military citations or other supportive 
evidence" that the veteran actually engaged in combat.  West 
v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis added).  The 
Board finds, therefore, that the veteran is not a veteran of 
combat.

Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.  The veteran has consistently reported 
only one alleged stressor from his military service.  This 
incident reportedly happened during basic training when a 
military cook threatened to kill him with a meat cleaver if 
he did not properly light an oven.  Although there is 
considerable testimonial evidence from the veteran as to the 
in-service stressor, there is no contemporaneous evidence to 
corroborate this account.  

The contemporaneous service records do not support the 
veteran's allegations of in-service personal assault.  There 
is no mention of any such assault in the records.  The 
veteran maintains that the assault happened during his basic 
training.  He started having behavior problems in February 
1976.  However, the VA examiner in July 2004 indicated that 
the veteran's behavior changes were not consistent with being 
the victim of a personal assault.  Specifically, the examiner 
stated that his traits of schizoid and antisocial personality 
and behavior changes were not consistent with being a victim 
of personal assault.  Despite a request from the RO in April 
2003, the veteran has not presented any corroborating 
evidence of personal assault from any sources.  Accordingly, 
this alleged stressor has not been verified or corroborated.

There is conflicting evidence of record concerning whether or 
not the veteran has PTSD.  Regardless, with respect to the 
examiners that diagnosed PTSD, the veteran provided a history 
to these examiners of having experienced a stressful event in 
service, the details of which, as noted above, were not 
confirmed.  The Board is not obligated to grant service 
connection for PTSD solely because the record contains a 
diagnosis of PTSD.  See Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The diagnoses of PTSD in this case were 
predicated on the veteran's history of a stressor which has 
not been verified or corroborated, either by service records 
or other supportive evidence.  The Board is not required to 
accept a veteran's uncorroborated account of his military 
experiences or the opinions of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

With regard to the issue of an acquired psychiatric disorder, 
other than PTSD, the service medical records are negative for 
any complaints or findings of a psychiatric disorder.  In 
March 1976, the veteran denied any psychiatric problems.  In 
fact, a psychiatric disorder was specifically ruled out upon 
mental status examination.  The diagnosis was "no 
psychiatric disease found."  There is also no indication 
that the veteran had a diagnosis of a psychosis which had 
become manifested to a compensable degree during the first 
year following his separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  

Rather, the veteran was first diagnosed as having a 
psychiatric disorder, diagnosed as depressive neurosis, 
approximately three years after his separation from service 
in 1979.  He himself stated that his problems began when he 
got separated from his wife.  There is no competent medical 
evidence of record relating any post-service acquired 
psychiatric disorder (other than PTSD) to any in-service 
disease or injury.  The VA examiner in July 2004 did relate 
the veteran's mixed personality disorder with antisocial and 
mixed personality traits to his active service; however, 
according to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  The evidence in this case is not 
so evenly 



balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



